Title: Abigail Adams 2d to Elizabeth Cranch, 17 July 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Cambridge july 17 1783

For these Two days my Dear Eliza, I have been in expectation of hearing from you. Mr. Shaw tells me he brought letters but I have not yet been so happy as to receive any. You see by the date of my letter that the publick occasion brought me to this place to gratify that degree of curiosity that is so universally attributed to our sex, but I do not think that the other sex are deficient by any means. Tis to me an interesting part of a persons character, when directed to proper objects. When it is not it is troublesome to every one.
Here we have had much company. If I had time I would give you a very particular account of myself and all that I have seen and heard for this week past, but at present it is not in my power. We came here a tuesday Eve. Mr. Lincoln accompanyd us wondrous sivil, Eliza. Yesterday Morn we went to meeting, an amaizeing croud of people, I am quite satisfied with commencement, for this year. I had but a tolerable seat, the company some of it was agreeable to me. Miss E. Q. and Miss Leonard. Dr. Dexter and Mr. Guild. But I must not nor can I pursue any other subject till I have given you some idea, if tis in my power, of the bright and blazeing star that has arrived from the South, and engaged the attention of all persons of every rank. She is beautifull as an angell of Light, and accomplishd beyond the description of Human pen. Immagination cannot paint her perfections. Methinks I hear you say what does all this mean, what are you after Amelia. Ill tell you Eliza, it is Miss Betsy Hunter from Newport. She has been in Boston a week, and had there an army of cupids graces and Loves, arrived from some prety castle such as immagination only can form any idea of, they would not been more the subject of admiration. I have heard a particular account of this Lady from Dr. Waterhouse. He does justice to her merit and accomplishments, and from him I have received an agreeable idea of her unbiassed by prejudice. And yesterday I had the happiness of being a silent spectator of her charms of person. She is tall and very genteel rather pale a very agreeable dark eye and dark hair beautifull mouth teeth and lips. In fine I think she is very handsome a sweetness in her countenance, which every person is engaged with. But the perfection of her mind are wonderfull, She speaks french and Italian, as well as her native tongue, translate each and writes poetry in both Languages. She has mortified the Boston Girls very much. It would divert you to hear them speak of her.
We dined at Mr. Storers a large company. This Eve Mr. Otis gives a Ball. Your friend is going to accept her invitation, a very general invitation is given. Twill not be in my power, to give you an account of it in this letter. Must defer it till I get setled down in the ould path at home.
I have received an invitation from Miss Dalton to spend a few weeks with them in the Country and Mr. D. is so very urgent that Mamma seems inclined that I should accept it. If I should I shall be in your neighbourhood, and shall wish to go to see you.
What Eliza will you say to Betsy Lincoln after given the preference to a gentleman for near Two years, to doubt her affection. Ought she not to have considered that the whole sex would be stiled inconstant from her conduct, such general assertions are unjust but they will be made, and not intirely without a cause. Sallys situation is pittyable indeed. I realy feel distress’d for the family. It has wounded their Brother very much, and what must not the parents feell.
Tis time to prepare for the entertainment and amusement of the evening. I do not expect happiness. Tis not a scene that my fancy paints happiness to proceed from by any means. A small circle of sincere friends will not bear a comparison. I very much fear that your letter will be lost. I have not heard of it since your sister gave it to Grandpappa. No secrets I hope Betsy. Adieu. Write me soon. My Love present to all who deserve it and believe me yours sincerely and affectionately

Amelia

